DETAILED ACTION

This office action is in response to the claims filed 8/20/2019.  Claims 1-7 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses (e.g. reference characters 24, 241, 232, 23 in claim 4).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the two assembling apertures" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim, as only one assembling aperture has been previously recited. Line 8 recites, “the two shaft rods”; there is insufficient antecedent basis for this limitation because only one shaft rod has been previously recited. For purposes of examination, it is considered that the limitations refers back to two sides of the previously recited shaft rod.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8 of copending Application No. 16/558,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Application claim 1
Reference application claim 4
1. (1) A rotatable (2) leg massage device comprising: 
(3) a base having two opposing assembling posts at one end and a limiting baffle behind and between the two assembling posts; 
(4) a swinging arm having a massaging end and a swinging end, the massaging end provided with a respective massaging roller on two sides, 
(5) a first motor configured to rotate the two massaging rollers, the swinging end disposed between the two assembling posts of the base, 
(6) a second motor disposed between the swinging end and the two assembling posts and configured to drive the swinging arm to rotate around the base.
1. A massage roller mechanism comprising: two round disks and a plurality of massaging units between the two round disks, a shaft connecting the two round disks, a plurality of through apertures evenly and respectively disposed around the shaft on the two round disks, the massaging unit utilizing an elastic band to connect a plurality of massage beans, and the massaging units are secured onto each through aperture between the two round disks via the elastic band.

3. The massage roller mechanism as claimed in claim 1, wherein the (2) massage roller is employed in a massage device.


(3) a base having two opposing assembling posts at one end and a limiting baffle behind and between the two assembling posts; 
(4) a swinging arm having a massaging end and a swinging end, the massaging end provided with a respective massaging roller on two sides, 
(5) a first motor configured to rotate the two massaging rollers, the swinging end disposed between the two assembling posts of the base, 
(6) a second motor disposed between the swinging end and the two assembling posts and configured to drive the swinging arm to (1) rotate around the base.


The difference between application claim 1 and reference application claim 4 is that reference application claim 4 recites additional limitations, such as two round disks 
Regarding claim 2, claim 5 of the reference application discloses the limitations of application claim 2.  
Regarding claim 3, claim 6 of the reference application discloses the limitations of application claim 3.  
Regarding claim 4, claim 1 of the reference application discloses the limitations of application claim 4.
Regarding claim 6, claim 8 of the reference application disclose the limitations of application claim 6.
Regarding claim 7, claim 8 of the reference application disclose the limitations of application claim 7.
	This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/558,311 in view of Yamasaki (4,782,823). 
Regarding claim 5, as discussed above, reference application claim 4 discloses the limitations of application claim 1. 

However, Yamasaki teaches a massaging device including a massage roller mechanism including a massage unit disposed between two round disks (8) (end flanges of drum cylinder), a plurality of through apertures (as shown in fig 4, bars (9) are disposed within an aperture in round disks (8)) evenly and respectively disposed around the shaft (3) on the two round disks (8) (equally angularly spaced) (col 2, ln 38-41), the massaging unit utilizing a band (9) (bars) to connect a plurality of massage beans (94) (ellipsoidal massage members) (col 2, ln 28-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massaging rollers of reference application claim 4 by providing a plurality of through apertures evenly and respectively disposed around the shaft on the two round disks, the massaging unit utilizing a band to connect a plurality of massage beans, and the massaging units are secured onto each through aperture between the two round disks via the band as taught by Yamasaki as it would be a substitution of one known massaging member for another in order to achieve the predictable result of providing a massage using a plurality of ellipsoidal massage beans rotated by a driving motor (Yamasaki, col 1, ln 15-21).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of the record, Chen (2005/0090769) discloses a leg massaging device including a massage device incorporated in a footrest including a base (1) (chair) and a swinging arm (21) (outer frame) (para [0022]) having a massaging end and a swinging end, the massaging end providing with two massage rollers (see fig 6) and a first motor (28) configured to rotate the two massage rollers (22) (para [0022]), Yin et al (2015/0021969) disclose a footrest for a chair including base (10) (seat) including a pair of assembling posts (11) (side panels) and a swing arm (20) (folding frame) (para [0022]) and a motor (52) (first stage DC motor) configured to drive the swinging arm (20) to rotate around the base (10) (para [0027]); and Siegal (3,116,955) discloses a footrest including a limiting baffle (20, 21) (end plates including slots (31) to limit pivotal movement of the footrest member (19)) (col 2, ln 70-col 3, ln 10).  However, the prior art of record does not disclose the combination of the limiting baffle behind and between the two assembling posts; the swinging arm disposed between the two assembling posts of the base; the massaging end of the swinging arm provided with a respective massaging roller on two sides; and the second motor disposed between the swinging end and the two assembling posts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hashimoto (6,056,709), Fradkin (5,551,951) Wu . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785